OFFICE   OF THE AlTORNEY        GENERAL   OF TEXAS
                                AUSTIN




Eonorabla  L. C. Tgooda
State 8uperlnmidsnt    of Pub110     fnatruction         ,I
Auratin, Texas                                       /    \




                                                   abetraot   bookr,
                                                     operty   ai abstraot

                                                . T. 84. Trlmbla



                                             letter of Maroh 86, l@a,
                                           tter to you by &?r. A. Pe
                                             Independent  &UQ~   Dls-
                                         o tbi.6 Departmtmt  the two


                                  e iFret quoation      that is, the
                           taain dssarlt-ed pro ar&o       of two re-
                           iatlons from ad v at 6r8m taxer lev5.64
                             School Natriot, we are x=mrmd to
                            866 two aarsooiatiwr,     namely, X&at-
                           mpm6nt    and ~ethocliat   LEerrvillr hmxr~-
                           aatual statement     oontainsd   in the
letter   from xl?. A. 0. Al.llson ta your

            Alt&ough   the   faots attmding    the tax ux6mptlon alaim
                              ant aeaot3laticme vary ln 6om3 partlou-

law oomon  to both mke      it poscsfble to 8mwe~ your fLrat ques-
tion in a sin@3  dl5mwsion.       The raots and aoaditiom   upon
                                                                               654   .




whiclithe tax exremgtionclalma of the b'estdnszt~r              Preabytsrian
Encac;pctaut ia bated     fe quoted     fro&   its lStt%r   as follrawsr

           *Phe purpose of the VfSstmlnater Sahool and En-
     oampent    is for child welfare and train-;    relt&ous,
     rQcreatiwc   stuey, %Ad taaohizq r0r l!aiatara, sunday
     LihwoL BGlkelY3, rule Young Izeop1e workers.

           "This or@nizatioo      operates at a loss; the aost
     of the programs    trainin&,    and m%inten%noc    baring aor~
     t!xa tha op%mt&g      ~xioas abarged.     Theee losses are
     xade up Ly oootrlbliticma fmn       tha f?rasb;rtarinn
     ChuroheS of Texas and othsr interestad        persons.

           *The    next   group   of statement     should   be empllfisd
     thusugr

           A.     Llan4t;et1s r%aidetwJS and several ootts4y38
                  used for aaretakere    and wrkowe.

           B.     WS do not operate a cafeteria,   but a d5.a-
                  inse;hall which io open only dur3.r~ the
                  aonf6aence   setmo~.

           0.     There 8re uffsrat       olarrorooma    La a&U.tlon
                  to the tabema01e.

           D.     mrtng    the uuiccwirkhea there    are no eon-
                  Ssrf3noee several ot our oottagee are
                  availabLe   Sor rsnttig to totdata      n&a
                  cm    hsrcr without rolicitatior~ v&en they
                  twe ‘ianable to f-6   Wiaernoiea b&mwher8     ia
                  3amvllle.     DuriAg tha   &mfSmnceo     them
                  cottagec ape of acmS%      ranted or furnlahed
                  to th% perecaa leho atteA&      8s~~.  During
                  the F6ll, wintar, &aa spriIl& WaSM         a rev3
                  or OUToottageo,        6 or El are    avaUable;
                  for ranters     ti&   come here wtthout sollofta-
                  tloa uimilly    af’tsrr they have been unab$e
                  tt find vewaoiex       elsevih.era fn KermiU6.
                  t;ost of the cotti@%@ 'WLQI@~W         to 'uhs 'risst-
                  ri&wtor Sahaol ani; lib-t             are 0rrlg
                  ~kfsiaton franc    buildings,   suitable   for EWE-
                  aer use and a3       roatad on tkm average of
                  c wake   in the ywar.
              il.    tie~SVO WVB~Q~ nor88 0r land       which    i8
                    for leaso--never    sold-40    gxm3om     who
                    uli& to build cottages ftor thWQ8elVOSr
                    The 2kmampruent has leased lots to abmt
                    50 indiviaws     who have erecteu better
                    typt 00 tcages * ane on al.1 ootta&3o PO
                    owned by indivldliale, am      paid State and
                    County, City,   and Sob001 Taxer.       More
                    than hall of our aoraslge i5 not r0r         1~686,
                    but is set asib     pmv3mntly      ror parks,
                    playgrounds,   ri0tvm49ua,    and roadwaye.

           "The prOf%tn from B. 0, Ii., ii any, a25 wed   by
     the Luotuapment offioials  to help defray part of the
     cost of vortous rell.glaus program3  an8  training sahools,
     the o.tild welfar@ and training;, and mainttmanoe  of cot-
     taglds, b;lFUiinga, and gruunUa+w

              The    letter of the teethodlst KerrPiUe   A8s~bl.y.        here-
Lnabove adverted         to, statse facts and ciroumtanaes    tan&~       whioh
its clala     ror    tax exe5ijMon  1s preUloatdl,  as followilr

              %e     hwa    a oanpu8    oomprfe~g
                                             about 20 a,twes.
     On   tfils     camps   we   have   the   managsr*e
                                                 resl%exaoa, The
     DiningEial;L,TheClubXo~,bZ00r~tl01t           taborpOc&,
     Ch6ps1,  ssvsn   am38   room,  one  iourt~5-mom      Paaulty
     riorsltory, Eleven Eoys Cabins; basidsa thwe         bulld-
     lnga there are the aomectlng,      road8 acd patha, three
     tennis oourt0, baes ball ground, Bawl-minton court,
     Volley Ball court, Croquet Court,       Shuffle-Board    Courts
     and Childrena    playground.   Besldee    tlxls an out-door
     Areann ror stu5t6     ana then a faountaintop     ror sunriee
     and Vesperservices.

           *'Besi%es thla WB have only two cottag%e whhh
     are the property of the AssrenxbJ.yand ror the geatar
     part of the year tareae RX-S oooupipis8 by laborers OELI
     ployed by us.    On several oacaeione   these lmve been
     rant& to tcurlsta when not 60 ocoupied.
           ltie have udmproved    lots  not yet sold OXI whloh
     ??e pay tar*   J.&s  sold  un%nqroved    tmd Improved me
     not our propwty     and ~tu?lese neglected   tax on these
     is paid by the owne~e.
            The &ethoCirt   KtMTille    Asseably,   $8 hoor-
     porated aocordlng    to the l.fNU of tbia state, under
     the inoorgorate   mm,    tieat Teruti Enaantpant Asso-
     Oi.Chi&A, SD z mm-potit      sharing corporatim,      and
     is ow~ab aad oparated by tha Southwest Texae Confer-
     enoe of the EiShodist Churah.       At thla tlme the
     cronferenoa mnually    has to suppleaent     t&e iaoome to
     oover the lmpovmsmts       nnd ruaning apenseo.      ulst
     year ~.ltOO.OO was set noide ror this guqx+sa.         The
     mouey derived from the 5~1s of lots       Is Wedlately
     used to t.ake repairs or meat new struoturee.          Aside
     rror   this our property   is still enau~~bered with an
     in4obte4~sse,   which is hope4 might be ocmadJ.ed
     evdxally     by the lots still for sale."

           ft my    be additiom~    stated that those amoeletionr,
through their   by-lawa, declare their reaacum for axistenc6 to
be the promtion    of relifi~iom 8dWRtfOA,  physioal health, reorea-
tion, eta.

             In order to A&rrow the iosusrr preeented for OUT deter-
&m&ion,      it should be statad   that the ftermi,Lle Independent
~hOCd   DidriOt     k3 AOf Seokbg   to hwy   Uid OOlbCt    it6  krU
upon that portion of the described property ueed i?xol~~~v~
by theee two religloua     eno@npment  aasoolatlona    for #wit    de-
clared purposes, euoh as ciana&er*s rasl&noe,        mreteHa or &.&I-
lng hall, tabernaeZ4      chepel, club room, alees tim.,       ato.,
Seoaueo suoh prop~erties are admittedly      exempted.

port&n or ths emmnpmekt         proparties  of these two rol&ious    ar
soolatioas     sou+xt to be KKCS subjeot to the Car of t&m school
diatriot    la (1 'p the acrea,@ or uoimpro%ad    lota. hoLd far salts or
leaas to preens       and her purpose8 wholly unoonnaotdl     with the
eeaouiattsm,      and (2) oertain hbuaea, aszbina, or aotta~as
rented to and oooupied by persons attan&Sng the enaa~~~~            or
&eetin@     of the oveoalatio5a,     and, durl.ng other months or the
yur,     re&ed   to any aail all FWWAS     ap2lylng, to m%.tt se@&

             In aonneetion   herewith,   it agpeare without dispute that
the profit    or i~10081e, if tuky, derived from the renti%      or the
eottogse emt eabias and the m.3.e or leaso.or the aoroages ia
:twpasU wur to the Treaeurer of the respeative enaomgwint CLMW-
 alaticmu  to defray   !aalntaOe     CLnd Ope~ting   ~rpsnsss Or the'
 a~ooiation,    to at&e necassaty    r+pakrirB an4 erwt   neu Iltim.dilf64,
 aad to pay orf existins, lieu indebtednass       oa the ~oeaqme~t
propert 16B.   Each oi the encn~pmat     ssv3ciatio5e    coctcbnd that
lnasmah   as these .~roceodc ~0 to Wit iair,tana3ae ant: ugkse
or a non-profit   or;jaxhatim,  the statutory axanption hare       t n-
afi6r Gfsa~c;ocd beooteo avafl~bla.    On the other hand, the
atturnsy for the Ilesrville lnde,ependent 3ohool District con-
tecds that tha sQrci:lc property    is taxable despite these ad-
Biitted ractce.

           Artiole   7150, as rimsnded, Vernon'8 Aunotnted  CivSl
5tatute5,  axazapts rroJn taxation , pmerally,   certain ap6slftsd
kind3 and classes of ~xopasty.      Section &, added by an aabsnd-
zicnt of the Fort)*-flrth Lagisl~~ture, 1937, apparently   to cover
cases idehtlaal    to the inetant ons, provides as ~OLLOWIJ~

           "20.. Bsl~lous,       sbucational    and phyaloal. d*
     velopncnt  as~oalations     .--Thnt  all property owned ex
     used axolitslvsly    and raasonably     neueaaary,   ia ~a-
     ducting any association        engaged in the joint ii&
     thssefold    reLLglou5,    edacatlonal   an% ph.ysiaal iI*
     vslopwnt of boya and girls,         young ;pgn and young
     uokm,   operating    unhbr a State or hatlonal Orgaairn-
     tlon  of llks   oharaoter,     and not leased or otherwise
     used with a VFW k, profit other tbn for tha purpoaa
     of maintaining   t&e buildlcgs    and Am30elation     an& aI.3,
     ~Uowment    fun&a oi the abov6 atwtio:md      reJ&&us        i.n-
     rtftutlons,    not used with a view to profit but far
     the puvpqae of ma%ntaMos,        the Assoclatloa and buUd-
     ws    in doing religious     work and for the eduaatianal
     or phpia+~l    developsumt   of boys 81~3 girls, yotmg mmi
     amI young WCWR,      shall be exempt from taxation; pro-
     vided that land propert.~ received       by s&d   lnatltu-
     tions In piyfamt     and satlsfactlcu    of smandororaant  fund
     losna. 0~ imeatsmts       shall be exsazpt for two gears only
     after  foreolosurc    purchase of said land, and no Xongar.v

             We think it may be statea;       tmn the hota b&ore us,
that ths twc religious       associations   in question rmct the 8tAtutiWy
requixcmnt      of beFog asaoaiatlons     *en&aged in the Joint     and
thrssfolC religious,      eduaatlorial and physical    developamt     of
boya and &.rls,     young men an6 pun& WOP~O,oplDmting          under l
Sta te or Hatlonal    Organization    oi lfke charuratclS*.   The BML
or this oplnloh is whsther or not the partloular           prOpW#jy    In
controversy,     Le. cot~a@s      MC oabins and other building6 080
cupi~d   by persane    and ior purpoass    r0reig to the aes6olatism,
an%  unim~ro~u%    aos58ge r0r eels or lease, is 9uaecIeralusivel
and reasonably     necessary                           ----r-&n
                                 for oc?ncnctJng tha eacanapmen   8, w
the manFag    and oontenplation    of the above guoted em%ptlon,
oonstrueC as It must    be, i.ncwnrteotionwith the lltzitatlon
upon lc&Ielative   exeqtion    f3xUlltaxation enlrtiied in  krtiole
8, i3aotic;n 2, ConstlCxtion    of T4m36, the pertinent   portion
0f   hi00   rm.3   as-   r0u0wet


             *But the L&sletur%     my,   by &3&3elVL1 &JAWS,
       exeqt   fro&s taxaticn  . . . and pmprty     used ax-
       oluaively  and reaaombly    nscreuuaxy In OondiiQtIxlg
       aAy aSttOOif&ioA ttA&li;e(lia pZo&¶OtiA& the S6~giOUS,
       mhcatlonal    a56 phyaloal EeYalopx%nt    oi boys, &Irls,
       youtgE&ll  or yo~wanten     op%rRtinqurl6er   a state or
       1pational02g.aAIeation of lUs8 characteP.
           IA detarialnin~ whether   th9 propa'ty in qU3EtiOA u
*used exolusltely   and r6monabl.y Aeoeaaary     In conducting* thaaa
two a~oarapsm~t assocIatIons,    wm mist AsoesaarIly   detsx5tm
whether or AOt the additional OOAdItiOA      Or the 8x3I@hA     6tAtUtO




upon t&a  partioular   propctrty by rIrtue of the faot that *al-
though not axoluslwely   used for arlwt       purposea.  tih4~~hOaim
therefmn  gob   for nsdtttenanoe OS the assooiatIoA   rather ~eQur
ror prorit."

           We think that undttr llrtiole 8, Sso'tlo~ 8, Qcsst5tucIeA
oSPt!tu~m, an8 the daocriaiono oottaamlng mite, the l axalusirruW
of thitt property fear ooactuottig the a!%ampteetttseaoh 'w    i8
who14 tnoon8istttAt                                 oi t&m
                 and at w6f with t&a lmee or rentltt6
oottagss   and’aabinri  or the lease or aale'of the aoreage to par-
80~s Aot eanneoted     with the e~oampss%A~ eveA though the re~~s~rrrd
~AOOBIS frotn suoh leas        and renting    Inure   ta the dvanownenbaad
benefdt Of the M3OSiftt A pW&X6WM.             AAd t.f SeOtiOA    Iba, hti,Ob
7150, v'3XtlOA'm  ;krutotated Glvll~Statutes,       has the purpose and es-
hot   hers OS cnatapt~      from taxation 6l.X prol#rtIes,        the l~eome
froei whioh goee    Ce th6 ttupport an& 5alAtePanoe        or r~lI.glour, 8dt+
cational and physical dSTelopgtslpt asaooiatiaan            although such,.
property is not 'uses aralud.vsly          aad reaaoaabi)r Aeaesaary"       to
the proper oonduct of suah asuoolathts,             thO&M    mast   w    that
euoh portIonther&         ie alearly uAooAatltutIoAa1,         as being,aluly
ILn 6xOeaa of the .lImItatioA.s um         tax crrerqpttonsraAbodFe6 18 AC'-
tiole B, Seotioal?O, Constitutfasl of Texas, hereInaWe                C&U&ad.
           Article 8, Section ;I, Cuxfititutiio     of Taxas, Uoe3 not
oi'itrekf  @aAt    ally SreAptIoAs .fToA texnti&n,   but mrcly    opcrcnkes
to nuthoriae   the Legialeturct to do so within the l.lm.tts def5.n~.
Therefore,   80 far as any stat-4ta    exoeitds this OoAstItutioAal
grant of 18@31atIm       ~wer,   It Is null +d void by express d&la-
f&Ion   of such 005stItutioAal     ;mnisIon    that *all law0 excApU~g
property from tsxaticm otbar tiac the ~operrty above nentiticd
shall be null and void".       40 Texas J'urIsprUianoe, p. 108, and
aases cited.

              The acxmptad rule for t&a ooAstruotIc;rc of tax exemption
  primleIan3   or the Constitution   a5e statutes,   ie stated at 40 lox.
 Jurlspr;lh3r.ce, p. lS.00,~to be that %a$an a~ exer~pt4cm is huad     to
  exist It afzall AOt be WI&?U@d     by OoAstruotioA.    05 the OoAtrely,
.it  0*-t    to r%UeIVc a 3trIOt ooAf&ruoti.;in; for the r3aaoAable    pre-
  ouuiptlon Is that the state    has graAted IA express tame    all it
  intended t.0 grant at all, and that.-iless     the p~ivilsge  I~3 lkaitsd
  to the  vary terms ot the statute, the favor would ba 6xtando&        ba-
yond what wa3 mmaAt.w

            Although Wb have sauna 50 bsoIrIoA3        Of O'U oourt3 eon-.
ltr ming  the partioular    portion   of Utiole   6, Seotlon 8 Oonstltu-
tio~  of Texas, imolved       in the lmtanti oaee     and alJ.oafag the
Le&alattare    tD exempt *property     used *x01&ely      a~& reatto5abl.y
AtBS983ET~ iA OOAdilOtiQ6 f%Ay aS8OOiatI.a      eA&,a@   iA praasOting the
religious,   ebrloatiuaal 356 phy35.os.l developtmnt~,     etc., 718 havs
found both e&Fly a~6 reoent dsoiSIo~3 iiOA5tRliA~         iMala@Xas   ~0.
vision3 of Artiole 8, Section 2, Constitution          of Texae,,Aamely,
the yrorision ttqowerItt6thm        Legislaturs  to exsmpt @all builw
                    eAd orvned by perso~e or assooiatianu       oi pateooa
sm00s,                    et0 ." and *Institutiona    of pure4 publie
oharlty=.

            & Lccwria Y. hA@   Star mapfer,     68 T5& 698, m3, 8
s . ri. 5lE, the supxsme court, in an opfnion     by Judge Oalnea,
held that the provialan    IA Const. Tsx. Art.   8, % 2, that the
&gIarlature  say exxbBLpt fron taxation, amtmg others, the buIlUiA@
of institutions  of purely public aharity, means sue& buIUiAg3
5~1~ as or3 ured oxolusi~~ly    and omad    by 3wh   Faatitutio~.
H&toe a hsll owed    by a Chapter of RoyalWch      &miori5, Oertaln
~port&GASof wtiohorcre rs5t86 to &MXWBUJ kU%d for pUrp0S.M U5-
oonnected with the objscts of the aooiety, an6 the pmos4de          used
by the ~&c&&y   IA turtberanc3    of Its ahrrrItab1.e Qbjeota,   WRS not
a builiricg used ssoluoively   by It, and was wbjtwt      to $axatIoAr
EMuSable     L.   a.   Joot.s,   Fage   8




             The smm       dootrine was announaad       by tho'Suim%u~       Gourt
in city offiowton          v. Scottish Rite n8nsv. AbS'ri., lu Tar, 191,
230 s. ii. 978, 979,        980.    The ayeed     otatamnt     of Wet@ ahowN
that ths hssoaiation          dlrrpenssd oharitt~r among ita other aatlvi-
tie5, but that        this propsty     was not axacqt framtaratloa.
SpaIcing tim,uyh Judge Jr8enwood,             the aourt said:       "Swh     aaan-
j.ng is that the Legixlatuse          may, by genera& lows, mwspt            tram
taxation    'all bui1diry.s used excluslvsly          and owned by psmona
or afmoo1Ltltiris of peza~s          for sahool purpses,~        and 'all build-
i.Q&S wed lSO1*U1V81y          and oWn8d by lnetltutfons        at &~U%ly pub116
Qhacity' . so no E~ilCiq            OOWB   witsin the axtmption       authoriged
by the CMStitdiOSl          to '~stitutione       of ~we4      pubUo   charity‘
dLk?b     it is botk GPvn8dru;d used 6~0lutri~6ly by ml%h 6~ inbtltu-
                DUG t&a ~wutlon       resaiaa whethur      tie property was
owne&&*usad           eXC1WiY81y     by PB institution      oi pUrsly    pnbliia
uharitp.      It 80.35 not 8tmsry the 00netituti0td              rqdafib~t
that the us% by otharo was permitt                by the ovi'ner to obt6iJI
sb~6lluex to Lo dsvotsd sntimly            to the own8S'b work or pure4
public uharit       .   Merrlrr vi U~xons, 68 Tex. (898) 905, 5 S. X.
519.     Xos is the rcqulwnt            s&ia;fied   by the fast t#mt thoosm
bhIkSing t!l0 IA68 Qt%y DA &Wit.         Red v. Johnson,      63 Tu.    (8%)     858.
The aotwl,       direct    we    must be aroluairs     on.tte part oi aueh an
lnatftution      a6 fe ievor:d by ths oonatitutioxml            prarfsi~n.~

            In ths muse stwent oaxb of Little Theatre.oi      Dallas
vb. Oity of Dallas,    124 8. is. (Ea) 863, Judge Tnoaey,   ia hold-
in& that   propest+  oww8 by ncn-profit,*Little   TheatmP    wan not
exempt fsou.taxatlon     beeBus  Zt *s  not used txoliml*e~     for
Who01    plrpo8es,  rpokb ae f0llow4:

              ?AUk%    '&a more libsral rules, a&-Qlied la other
      bttftS8, in COWtSUb&        tU   8XCUllptiOIl~SOVieiOW  Of aOn-
      atitutione     and,istatutes, OUT aourta subjcat them to a
      btXiat 0onStraation,       hOlct%D& that, ill Ord8l' t0 bW
      ~ithia    th0 8x%&tption, it must b3 ShoWn that [is the
      wie          of th8, Conxtituticn   and 8tatirte) tb   ~%TO&Wty
xonorable      L. A. kk~Ls,         Page     9



        aa a residenae.    :It is %ot enough that the main use
        of the bu:ldinh; wag as a scLao1, nor that the owner
        and iti1.y wem     all eaguged Fn the sohool a8 teaOh8rs
        or pupils.    A building wed   by tie  owner as a fmily
        resiCenC8   is not one used erolualvely    far sohool pur-
        ~~38,   a.116thosefore  is not one emmptsd    by th8 eon-
        atltution**

             Uxader t&e foregoing authorities,       we are oonstralned
to hold that all property      of the Viertmlnster     Presbyterian     En-
aampai8nt and the Liethodlst Karrville      ksaembly,     hereinabove
Sp80:?10011y &0nticined,whioh is not OWn8d by these respeot%ve
enaampnrent absooiations,     and used exolueivs4 by them in aom-
duotirr$   their annUa1 enOaapapeIiran‘a rUrth       m    their dSo&md
    poami, woulti tie subject to all ad valoz           taratlon     ina1ud.
r $ tame     levied by Kdrrville bde$8rldeM         School DistiioO.
The property     not reoelvfng the buneflt      of the tas axemptioa
8froSdfSd by k%iOi8      7150, S3Otiibn &,    vOSI!iOII'b AWOtWSd      CiYii
Statutes,woulC     b8 the aoraaga or xm5.taprcw84 lots held cdtbar
for sale or karle to the public for building a&tee, and till
oottaged,    oeblne or btlildiaga ranted to the publio gqaemlly
during such portion of the pear as they were not derotsd to en.-
oahyrlnent  purpose5.   Al.1 other psopsrty     owned by these two au-
~oofations    and dtcscribed ia attached aortespondenoe          woul4 bs
entitled to such tax exaraptlon.

              Ab   pointed   out  in  the  84988   cltO&   end dbbwb8d abov8,
ths   fast   that   the Sat8     end SOV6ilU68 trOm the 8a18 OS leW8Wf
thib    unfniprcv&d    propertp   alId E8Iltah   from    these cottagee, oabins,
and bulldings,        eoes to the support ar&d maintenanos           of th8S8
robpwtive        aatooiatfona    and their bene?ioent        work,dcm    rmt en-
title     t&m    to tax exemption,      beoause aaid property is not owned
.Sd   llIS84 4!~Oh3i~3       by these associatlona        for the purposes named
ln ttac8mption.              ie 18 the ra~uiramaat        o? Arti       $;seotion
2 Cowtltution          or TOXW, F3 regard to thew            epsaifio aeeoula-
tLlla* an.3 tr thfa tax sren~ticei statute              wdas    cormid8rstlon   here
wpOr"*S       to exsmpt this particular        property ?rws taratfon M not
 be-      *lamed     or othorWib8     used with a view to profit other than
for the       u   ose of mintalnin        the bulldin s and Am~oi~~-
~-?-ddf%i~q.de=dM-                                                  be wholly b-
Op,-etiV8      PINi   IlUOOlB3titUtiO~SLl.

               The seoond qu%otim     presented  ?oor our d8tsmiiIaat~oa        is
stated,      In attaoheil oorrespondenae,    as ?ol.lowet
I;o!lamble   L. A. i?oods, PagEa 10



                -8, There are two title aoinpanies within ths
       territorial     lialte or the Kerrville      Inde~endsnt
       sohool nistriot       who state  that they are not subject
       to taxation upon the value ot their $lant but they
       are will&g      to asseee the physfaal. property nuah as
       typewriters,      decks, eto.    Iti ill my G~iniOSi that as-
       seabled infcirmtion       upon the aards of these title
       oompanles    is property and lu lubjeot to hratlon         Sor
       the ri3a5cu1 that they plaosa        ~8213 value upon the in-
       r0r8iei0n    recoraed    on their  mm¶s.*

           SO diSOUSSiGn   Of wi.S  QUSStiGiYi iS IW@rSd  here b+
aaum   sam   is apecifioally  answered   by our opinion No. 0403,
gl&~t~nh.abstract        books and ab&&raot plant to lo subjeat
             .

             ~Traitin~   the   lore&oin$   fully      an&Wsre     JGIU’    illQUiriSS,
we   are

                                                       Yours     very     truly

                                                   mToRBia      csruBAL     OP TzEhs




Fwt?rew
alOl8.
                  AFFRO~APR        15, 1940

                   /&-Lu-d*u
                  ATTORNEY GENERAL OF TEXA::




                                                                                         0
                                                                                         APPROVED
                                                                                           OPlNlON
                                                                                         COMMlrrFc
                                                                                         .4iks